DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, 1) please indicate what the weight percentage of each component is based on, and 2) the phrase “ACR is a polymer copolymer of acrylate” needs to be defined. 

Allowable Subject Matter

5.	Claims 1-7 are allowable when the above rejections are overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Chen et al. (US 2012/0077905).
	Chen et al. disclose a composition consisting of 30 wt. % of the masterbatch (which contains 35 kg of acetic ester starch (DS of 0.5) having a water content of less than 1 wt. %, 8.5 kg poly(butylene adipate/terephthalate (PBAT), 14 kg of glycerol, 6 kg of sorbitol, 1.2 kg of distilled monoglyceride (GMS), 6 kg of ethylene acrylic acid (EAA) (9% acid, melt flow index=20), 3 kg ethylene vinyl acetate (EVA), 0.2 kg sodium stearate and 0.12 kg sodium hydroxide dissolved in a minimum amount of water which were melt mixed in a ZSK-65 Twin Screw Extruder), 52.7 wt. % PBAT, 7 wt. % polycaprolactone (PCL), 3 wt % polylactic acid (PLA), 2 wt % GMS, 0.3 wt. % polyepoxide (Joncryl.RTM. ADR-4368) and 5 wt % talc (Examples 1 and 2).
	Thus, Chen et al. do not teach or fairly suggest the claimed preparation method of highly transparent self-adhesive PBAT cling film, comprising the following steps: S1, adding PBAT, ACR, glycerin, glycerin fatty acid ester to a mixer in proportion to mix, to obtain a uniformly mixed material; S2, extruding, stretching, cooling, and pelletizing the obtained uniformly mixed material in an extruder to obtain pellets for producing cling film; S3, adding the obtained pellets to the film blowing machine for extrusion, inflation, traction, cooling, and winding to obtain a highly transparent self-adhesive PBAT cling film; S4, rewinding the cling film obtained in S3 to prepare a small roll of highly transparent self-adhesive PBAT cling film; the amount of each component in S1 by weight is: 88-94.5% of PBAT, 3-8% of ACR, 0.5-1% of glycerin, and 1-3% of glycerin fatty acid ester; the PBAT is a copolymer of butanediol adipate and butylene terephthalate, the ACR is a polymer copolymer of acrylate, and the molecular weight of the ACR is 500-10000.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762